Case 7:19-cv-00184 Document 1-1 Filed on 05/30/19 in TXSD Page 1 of 3




                EXHIBIT 1
      Case 7:19-cv-00184 Document 1-1 Filed on 05/30/19 in TXSD Page 2 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                McALLEN DIVISION

ELMA IRMA MORENO                             §
     Plaintiff                               §
                                             §          CIVIL ACTION NO. _ _ _ _ __
vs.                                          §
                                             §
                                             §
                                             §
P AG McALLEN T1, LLC                         §
      Defendant                              §
                                             §


                           INDEX OF MATTERS BEING FILED

       Pursuant to Local Rule 81 of the United States District Court for the Southern District of

Texas entitled, "Removal", Defendant submits this Index of Matters Being Filed:


       Exhibit 1:     Index of Matters Being Filed With Removal Action



       Exhibit 2:     Civil Cover Sheet



       Exhibit 3:     List of Counsel of Record

                          (including addresses, telephone numbers and parties presented)


       Exhibit 4:     State Court Docket Sheet
                      from Cause No. C-1744-19-A before the 92 0d Judicial District Court
                      Hidalgo County, Texas


       Exhibit 5:     "Plaintiff's Original Petition"
Case 7:19-cv-00184 Document 1-1 Filed on 05/30/19 in TXSD Page 3 of 3



 Exhibit 6:   Citation addressed to Defendant, PAG McAllen Tl, LLC
              (Not Returned)



 Exhibit 7:   Service of Process Transmittal as to PAG McAllen Tl, LLC
              from CT Corporation:

                 (including USPS Tracking as to CMRRR# 7019 0140 0000 8520 8456
                 which demonstrates service on May 6, 2019)


 Exhibit 8:   Original Answer of Defendant, PAG McAllen Tl, LLC


 Exhibit 9:   Declaration in Support of Notice of Removal


              Exhibit 9 (A):       Four (4) pages of documents filed with the
                                   Secretary of State for the State of Delaware
                                   consisting of the following:

                                   Certificate of Formation
                                   and Operating Agreement as to
                                   PAG McAllen T1, LLC
                                   which sets forth that the sole member for this
                                   Delaware limited liability company is
                                   PAG West, LLC;

                                           and further that the sole member of
                                           PAG West, LLC is
                                           Penske Automotive Group, Inc.


              Exhibit 9(B):        First page of the United States
                                   Securities and Exchange Commission
                                   Form lO-K for Penske Automotive Group, Inc.
                                   which       identifies     the  following         for
                                   Penske Automotive Group, Inc.:


                                          State of               Delaware
                                          Incorporation


                                          Address of             Bloomfield Hills,
                                          Principal              Michigan
                                          Executive Offices
